DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’ s amendment filed on 12/03/2021 was entered.
Amended claims 6, 8-9, 11 and 13-17 ae pending in the present application.
Applicant elected previously the invention of Group I, which is drawn to an in vitro non-invasive method for culturing and selecting a stem cell.  Applicant also elected previously the following species: (a) selecting the stem cell cultured in step i); (b) the hyperrecurrent sequence 8 (S8) from Table 1; (c) a pluripotent stem cell; and (d) PCR.
Claims 16-17 were withdrawn previously from further consideration because they are directed to a non-elected invention.  Additionally, claims 9, 11 and 14-15 were also withdrawn previously from further consideration because they are directed to non-elected species.
Therefore, amended claims 6, 8 and 13 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The same rejection is restated below.
The instant claims are directed to an in vitro non-invasive method for culturing and detecting isolated human induced pluripotent stem cells or differentiated cells derived therefrom having genetic abnormalities, said method comprising the steps of: i) culturing isolated human induced pluripotent stem cells or differentiated cells derived therefrom in a culture medium; ii) obtaining a culture sample from said culture medium; iii) extracting nucleic acids from the supernatant of the culture sample obtained in step ii); and iv) detecting, in the nucleic acids extracted in step iii), the presence and/or level of at least one genetic abnormality in the nucleic acid extraction, wherein the genetic abnormality is detected by PCR.
Elliott et al already analyzed several human iPSC lines using a stem cell focused microarray, and compared with either karyotype or a standard Agilent 44K microarray; and they found that in addition to the abnormalities detected by these platforms, the custom microarray identified several small duplications spanning stem cell and/or cancer related genes (Abstract).  Elliott et al also taught that human embryonic and induced pluripotent stem cells that are cultured for an extended period of time are susceptible to genomic instability, and chromosomal aberrations decrease the reliability and reproducibility of experiments and could deem the cells unusable for therapeutic purposes (first two sentences of the Abstract).  Elliott et al prepared 4 human iPSC lines generated from fibroblasts from different individuals following transduction with retroviruses containing OCT4, SOX2, KLF4 and c-MYC genes, and the 4 iPSC lines were cultured continuously for >50 passages while maintaining their pluripotency; and their genomic DNA was prepared using the Puregene DNA Purification kit (section titled “Cell Culture” on page 236).  Table 1 listed genomic aberrations detected in the iPSC lines, including a 696 kb duplication at 20q11.21 that contains 19 genes in the region 29501334-30197043 in iPSC line #1, which contains a nucleotide sequence within the S8 hyper-recurrent sequence defined by the present application (Chr20:29,846,339-31,316,340).  Elliott et al also stated “Amplification of 20q11.21 is a mutation hot spot in ESCs and has been reported for several different stem cell lines after long-term culture [2, 4, 10].  A recent study suggests this commonly observed duplication in ESCs results in better growth, larger colonies, increased cell survival and decreased differentiation [4].  Moreover, duplication of 20q11 is frequently found in cancer [11, 12].  Several genes located in this region are thought to confer a selective advantage to the cells” (page 239, left column, middle of first paragraph).
Elliott et al did not disclose an in vitro, non-invasive method for detecting the presence and/or level of a genetic abnormality (e.g., a genetic abnormality within the hyperrecurrent sequence 8) via PCR in extracted nucleic acids from the supernatant of a culture of isolated human induced pluripotent stem cells.
Before the effective filing date of the present application (09/11/2015), Taapken et al also performed karyotype analysis on >1700 human iPSC and ESC cultures collected from 97 investigators I 29 laboratories, and their data reveal no notable differences in the incidence of chromosomal aberrations in iPSCs and ESCs, with recurrent aberrations are summarized in Figure 1 (page 313, first column, first paragraph).  Taapken et al stated “Notably, our data show that the recurrent chromosome abnormalities in human ESC and iPSC cultures are similar to each other and distinct from those reported in embryos, both in frequency and in type” (page 313, third column, third paragraph). 
Additionally, Hamamah et al already disclosed an in vitro, non-invasive method for determining the quality of an embryo, comprising the steps of: (i) providing an embryo culture wherein the embryo is grown under in vitro fertilization conditions; (ii) providing a sample of the culture medium where the embryo is grown; (iii) extracting the cell free nucleic acids (e.g., DNA, mRNA, tRNA, rRNA) from the sample; (iv) determining the level of the cell free nucleic acids in the nucleic acid extraction and/or determining the presence and/or expression of at least one specific nucleic acid sequence in the nucleic acid extraction; and (v) selecting the most competent embryo with the minimum risk of bearing a genetic abnormality (e.g., aneuploidy, translocation, gene/locus amplification, insertions, deletions, reversion) (Abstract; Summary of the Invention; page 3, second paragraph; page 4, third and fifth paragraphs; page 6, third paragraph; pages 7-8 and page 11, first paragraph).  Hamamah et al also defined the term “embryo” to refer to a fertilized oocyte or zygote up to the 5 or 6 days (blastocyst stage), including 1-cell, 2-cells, 3-cells or 4-cells embryos (page 3, lines 13-27).  Additionally, Hamamah et al taught that a blastocyst possesses an inner cell mass (ICM) or embryoblast, from which human embryonic stem cells are derived.  Moreover, Hamamah et al also defined the phrase “determining the quality of an embryo” to meant determining whether an embryo is competent and/or bears a genetic abnormality or a specific sequence in the context of in vitro fertilization (page 4, lines 13-15).  Hamamah et al further stated “In a particular embodiment the method of the invention comprises the steps consisting of i) detecting at least one mutation in the nucleic acid extraction, and ii) concluding that the embryo bears a genetic abnormality when the mutation is detected” (page 7, lines 4-6).  Hamamah et al also disclosed that determination of the level of the nucleic acid can be performed by a variety of techniques well known in the art such as quantitative PCR for determining the level of DNA (page 6, third paragraph); and using typical techniques (e.g., allele-specific oligonucleotide hybridization with single or dual-labelled probes merged with PCR, restriction fragment length polymorphism, sequencing, microsequencing) for detecting a mutation in a nucleic acid (pages 7-8). Hamamah et al noted that cell free DNA has been detected in biological fluids (e.g., blood, ascite, urine, amniotic fluid, saliva, cerebrospinal fluids), and in detectable amount in healthy subjects as well as in greater amount in some pathological disorders (e.g., cancer, myocardial infarction, autoimmune diseases, sepsis, trauma) (page 2, second full paragraph).
Alternatively, Zech also disclosed at least a method for analyzing fetal nucleic acids from the supernatant of the culture medium of fetal cell cultures of in vitro fertilization comprising the steps: a) extracting cell-free supernatant containing fetal nucleic acids (DNA and/or RNA) from the in vitro fertilization culture medium from the culture vessel used for cultivating the fertilized egg cell; b) isolating the fetal nucleic acids contained in the supernatant via various methods such as centrifugation, filtration, binding to beads and PCR amplification, and c) performing an analysis of the nucleic acids PCR amplification and in situ hybridization (see at least Abstract; paragraphs [0014]-[0027], [0037]-[0042], [0053]-[0054]; and claims 1-10).  Zech stated “It has shown to be advantageous in the method according to the invention that no cellular components have to be removed.  By means of the non-invasive preimplantation diagnosis fetal chromosomal aneuploidies, monogenetic diseases, the sex, blood group and HLA typing etc. can be established.  Furthermore, it has proved to be an advantage by using molecular genetic methods the result can be provided rapidly and thus it is possible to make a decision prior to the transfer of the embryo into the uterus of the mother, which usually takes places at the latest 6 days after fertilization, if cryopreservation is not performed” (paragraph [0017]-[0018]), “It has proved to be an advantage that disease, in particular monogenetic diseases, blood groups, the sex, aneuploidies and HLA types can be detected and thus the original problem can be addressed prior to the beginning of the actual pregnancy and not just during the pregnancy after a long waiting period or by endangering the embryo” (paragraph [0027]), and “From the analysis of cell-free genomic or mitochondrial DNA of an embryo in the culture important parameters can be established relating to the chances of the implantation, the viability and the genetic predisposition of the developing living being.  It is possible to detect diseases, in particular monogenetic diseases, blood groups, the sex, aneuploidies and HLA types, etc.” (paragraph [0054]).  Zech also taught that the fertilized egg/embryo can be at various stages of development of embryogenesis such as the morula, blastula, gastrula or blastocyst, and the embryos cultivated for 3 to 6 days that are morphologically the least conspicuous and least noticeable in terms of molecular genetics according to the disclosed diagnostic method are selected for implantation (paragraphs [0037]-[0042]).  Additionally, it should be noted that the 5- or 6-day cultured embryo at the blastocyst stage possessing an inner cell mass (ICM) from which human pluripotent embryonic stem cells are derived.  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Elliott et al by also utilizing the in vitro, non-invasive approach taught by either Hammamah et al or Zech as presented above to detect the presence and/or level of a genetic abnormality (e.g., a genetic abnormality within the hyperrecurrent sequence 8) via PCR in extracted nucleic acids from the supernatant of a long-term culture of isolated human induced pluripotent stem cells, such that cultured human iPSCs that are free of at least genetic abnormality within the hyperrecurrent sequence 8 could be selected for further use, in light of the teachings of Taapken et al and either Hamamah et al or Zech as set forth above.
An ordinary skilled artisan would have been motivated to carry out the above modification because the non-invasive approach does not require the destruction or removal of any cellular component from cultured isolated human induced pluripotent stem cells for detecting a genetic abnormality in the cultured human iPSCs.  Moreover, Hamamah et al has successfully utilized an in vitro, non-invasive approach for determining whether an embryo is competent and/or bears a genetic abnormality, and that a blastocyst (5- or 6-day embryo) possesses an inner cell mass (ICM) or embryoblast from which human embryonic stem cells are derived as well as cell free DNA has been detected in biological fluids (e.g., blood, ascite, urine, amniotic fluid, saliva, cerebrospinal fluids).  Similarly, Zech also utilized successfully in vitro, non-invasive approach for analyzing fetal nucleic acids from the supernatant of the culture medium of fetal cell cultures of in vitro fertilization, including the 5- or 6-day cultured embryo at the blastocyst stage possessing an inner cell mass (ICM) from which human pluripotent embryonic stem cells are derived.  Furthermore, Taapken et al also taught that there was no notable differences in the incidence of chromosomal aberrations in cultured iPSCs and ESCs, with recurrent chromosome abnormalities in human ESC and iPSC cultures are similar to each other.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Elliott et al, Taapken et al and either Hamamah et al or Zech, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Elliott et al, Taapken et al and either Hamamah et al or Zech is indistinguishable from and encompassed by the claimed method of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 13 is still rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (Mol. Biotechnol. 46:234-242, 2010) in view of Taapken et al (Nature Biotechnology 29:313-314, 2011; IDS) and either Hamamah et al (WO 2014/202696) or Zech (US 2015/0031030; IDS) as applied to claims 6 and 8 above, and further in view of Hindson et al (Anal. Chem. 83:8604-8610, 2011) for the same reasons already set forth the Non-The same rejection is restated below.
The combined teachings of Elliott et al, Taapken et al and either Hamamah et al or Zech were presented above.  However, none of the cited references teaches specifically using digital droplet PCR for detecting a genetic abnormality.
Before the effective filing date of the present application (09/11/2015), Hindson et al already disclosed a high-throughput droplet digital PCR system for absolute quantitation of DNA copy number in a sample (see at least the Abstract).  Hindson et al also stated clearly “Here we describe a high-throughput droplet digital PCR (ddPCR) system that enables processing of about 2 million PCR reactions using conventional TapMan assays with a 96-well plate workflow.  Three applications demonstrate that the massive partitioning afforded by our ddPCR system provides orders of magnitude more precision and sensitivity than real-time PCR.  First, we show the accurate measurement of germline copy number variation.  Second, for rare alleles, we show sensitive detection of mutant DNA in a 100,000-fold excess of wild type background.  Third, we demonstrate absolute quantitation of circulating fetal and maternal DNA from cell-free plasma” (Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Elliott et al, Taapken et al and either Hamamah et al or Zech by also utilizing the ddPCR system for detecting the genetic abnormality, including absolute quantitation of DNA copy number in a recurrent amplification at 20q11.21 in a long-term cultured human iPSC cell line, in light of the teachings of Hindson et al as presented above.
the high-throughput, precision, sensitivity and accurate measurement of germline copy number variation offered by the ddPCR system of Hindson et al.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Elliott et al, Taapken et al and either Hamamah et al or Zech along with Hindson et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Elliott et al, Taapken et al and either Hamamah et al or Zech along with Hindson et al is indistinguishable from and encompassed by the claimed method of the present application.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 12/03/2021 (pages 6-7) along with the 1.132 Declaration of Dr. John de Vos filed on 12/03/2021 have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that there is a recognized distinction between pre-implantation embryos as described in Hamamah and Zech and induced pluripotent stem cells (iPSC).  The 1.132 Declaration of Dr. de Vos further details the physical differences pre-implantation embryos genetic abnormalitites are not linked to prolonged culture and are different by nature and by origin from iPSC genetic abnormalities.  Therefore, there would be no reasonable expectation in combining the cited references.
First, the examiner acknowledged the physical differences (e.g., origin, genetic abnormalities) between embryo/blastocyst and iPSC as well as differences in culture duration and culture system for these different cell types.  However, before the effective filing date of the present application, human iPSC cell lines and their cell culture system were already well characterized as evidenced at least by the teachings of Elliott and Taapken.  
Second, Elliott et al also disclosed various genomic aberrations detected in long-term cultured iPSC lines in Table 1, including a 696 kb duplication at 20q11.21 that contains 19 genes in the region 29501334-30197043 in iPSC line #1, which contains a nucleotide sequence within the S8 hyper-recurrent sequence defined by the present application (Chr20:29,846,339-31,316,340); and noted that amplification of 20q11.21 is a mutation hot spot in ESCs and has been reported for several different stem cell lines after long-term culture.  Additionally, Taapken et al also taught that there was no notable differences in the incidence of chromosomal aberrations in cultured iPSCs and ESCs, with recurrent chromosome abnormalities in human ESC and iPSC cultures are similar to each other.  Moreover, before the effective filing date of the present application Martins-Taylor et al (Nature Biotechnology 29:488-491, 2011; IDS) also found that duplications of 20q11.21 (18%) and 2p11.2 (>25%) in hiPSC samples are also recurrently acquired in hESC (page 491, first column, second paragraph).  
Third, since a cultured blastocyst (5- or 6-day embryo) possesses an inner cell mass (ICM) or embryoblast from which human embryonic stem cells are derived along with differentiated cells derived therefrom in an in vitro, non-invasive method of either Hamamah et al or Zech, coupled with cell free DNA has been detected in biological fluids (e.g., blood, ascite, urine, amniotic fluid, saliva, cerebrospinal fluids), an ordinary skilled in the art before the effective filing date of the present application would reasonably expect that supernatant of a long-term human embryonic stem cell culture and/or human induced pluripotent stem cells would also contain nucleic acids or cell free DNA.  Particularly, Taapken et al already taught that there was no notable differences in the incidence of chromosomal aberrations in cultured iPSCs and ESCs, with recurrent chromosome abnormalities in human ESC and iPSC cultures are similar to each other.  Moreover, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.
Fourth, there is no evidence of record indicating or suggesting that a cell culture of human iPSC or differentiated cells derived therefrom would not contain cell free DNA in the supernatant, particularly cell free DNA has been detected in biological fluids such as 
Fifth, as set forth in the above 103 rejection an ordinary skilled artisan would have been motivated to modify the teachings of Elliott et al by also utilizing the in vitro, non-invasive approach taught by either Hammamah et al or Zech to detect the presence and/or level of a genetic abnormality (e.g., a genetic abnormality within the hyperrecurrent sequence 8) via PCR in extracted nucleic acids from the supernatant of a long-term culture of isolated human induced pluripotent stem cells, such that cultured human iPSCs that are free of at least genetic abnormality within the hyperrecurrent sequence 8 could be selected for further use because the non-invasive approach does not require the destruction or removal of any cellular component from cultured isolated human induced pluripotent stem cells for detecting a genetic abnormality in the cultured human iPSCs.  
Sixth, the Hindson reference was cited to supplement the combined teachings of Elliott et al, Taapken et al and either Hamamah et al or Zech on using digital droplet PCR which offers high-throughput, precision, sensitivity and accurate measurement of germline copy number variation.

Conclusions
 	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633